DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification should be amended to reflect the current status of the parent application recited therein.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite in that in claims 1, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,927,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘425 patent fall within the scope of the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0311553 to Colavito (Colavito) in view of US 5,371,160 to Neuer et al (Neuer et al). With respect to claims 1, 7,  and 17, Colavito teaches a cored wire (250 for example) including a calcium metal rod (21a, 22a and/or 23a) within a metallic sheath (30) surrounded by a particulate material (70) which includes a reactive metal and method of manufacture and introduction to a molten steel bath. However Colavito does not teach that the particulate material (70) be able to undergo thermal decomposition to release carbon dioxide, hydrocarbons or combinations thereof, however the language of Colavito does not preclude the granular material from including other compositions along with the reactive metal and the instant claims do not preclude the particulate or granular material from including other particulate or granular materials that do not produce carbon dioxide and/or hydrocarbons. Neuer et al teaches that at the time the invention was filed, it was known to employ a particulate material in the form of an organic polymer in a cored wire arrangement for introduction into a molten steel bath which release carbon dioxide and/or hydrocarbons into .
With respect to claims 2, 6, 8, 11-14 and 18, Colavito teaches the use of a single rod if desired, roll forming the metal strip forming the sheath and Neuer et al teaches the recited particulate placements.
With respect to claims 4, 9, and 20, Neuer et al teaches the use of polyurethanes (organic polymers) as the particulate for releasing carbon dioxide or hydrocarbons.

Claims 3, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colavito in view of Neuer et al as applied to claims 1, 7 and 17 above. As applied to claims 1, 7 and 17 above, Colavito in view or Neuer et al shows all aspects of the above claims except the use of magnesium in the rod composition. However at paragraph [0028] for example, Colavito states that the reactive metal wires (the rod) can comprise any reactive metal normally employed in steel making. Since it is noted that magnesium is a well known steel making additive, motivation to include magnesium in the reactive metal rod of Coalvito would have been a modification obvious to one of ordinary skill in the art at the time the invention  was filed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  It is noted that claims 5 and 10 contain allowable subject matter in that none of the cited prior art show or fairly suggest the use of wood as the particulate material. These claims would be in condition for allowance should the instant rejections under 35 USC 112(b) and obviousness type double patenting be overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dressel, showing further cored wire rods and methods of use is also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk